Citation Nr: 1529334	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea. 

2.  Entitlement to service connection for urticaria, claimed as a rash on the back, neck, and arms. 

3.  Entitlement to service connection for eye disability, to include allergic conjunctivitis and/or dry eyes.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, and depression. 

5.  Entitlement to an increased rating in excess of 10 percent for service-connected left leg radiculopathy. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1980, from January 1986 to May 1986, from February 2003 to January 2004, and from January 2007 to March 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from September 2009, June 2010, March 2011, and September 2011 rating decisions.  

In the September 2009 rating decision, the RO denied service connection for sleep apnea and urticaria.  Based on evidence that was submitted prior to the September 2009 rating decision but not considered, the RO issued a rating decision in April 2010 that denied service connection for sleep apnea and urticaria and granted the Veteran service connection for left leg radiculopathy and assigned an initial 10 percent disability rating.  In September 2010, the Veteran filed a notice of disagreement (NOD) on the denial of service connection for sleep apnea.  A statement of the case (SOC) was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.  

The March 2011 rating decision confirmed and continued the denial of service connection for urticaria and denied service connection for allergic conjunctivitis.  In April 2011 the Veteran filed an NOD on the denial of service connection for urticaria and allergic conjunctivitis.  An SOC was issued in April 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.  In the June 2010 rating decision the RO denied service connection for bipolar disorder.  The Veteran submitted new evidence in April 2011, within one year from the June 2010 rating decision, and in a September 2011 rating decision the RO denied service connection for bipolar disorder; the RO also denied the Veteran an increased rating in excess of 10 percent for left leg radiculopathy.  In October 2011 the Veteran filed an NOD on the denial of service connection for bipolar disorder and a denial for an increased rating.  An SOC was issued in December 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.  

The Board finds that the Veteran's the claims of entitlement to service connection for urticaria and acquired psychiatric disorder are on appeal from the April 2010 and June 2010 rating decisions, respectively, even though the RO readjudicated them in the March 2011 and September 2011 rating decisions, respectively.  This is because the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable because evidence pertaining to the Veteran's claims for service connection for urticaria and an acquired psychiatric disorder was received prior to the expiration of the appeal period stemming from the April 2010 and June 2010 rating decisions. See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Therefore, they are characterized as direct service connection claims on the title page. 
  
Regarding the characterization of the acquired psychiatric disorder claim on appeal, the record reflects that the Veteran's claim was originally characterized as bipolar disorder but during the pendency of the appeal he was diagnosed with depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) explained that the scope of a service claim includes any diagnosed disability that may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and the other information of record.  Thus, consistent with the evidence of record, and Clemons, the Board has expanded the Veteran's psychiatric claim as reflected on the title page.

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In addition to the paper claims file, the Veteran has paperless, electronic files in the Virtual VA claims processing system and the Veterans Benefit Management System (VBMS).  Review of those files reveals VA treatment records that have been considered by the agency of original jurisdiction (AOJ), as noted in the April 2012 SOC, a transcript of the Board hearing, and a November 2014 rating decision for the Veteran's service-connected lumbar spine disorder.  Any additional evidence is either duplicative of evidence of record or is not pertinent to the issues on appeal. 

For the reasons expressed below, the matters on appeal, are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

A VA examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.102 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran testified that he has a current diagnosis of sleep apnea that is due to his military service.  He specifically testified that when he was stationed at Guantanamo Bay from February 2007 to March 2008, he worked from 6 am to 1 am, and he had sleep problems and sought treatment for his sleep problems.  He testified that he saw the base surgeon, who stated that the Veteran's sleep disorder could be due to the stress of work but once he was back home his sleep would return to normal.  The only notation of sleep disturbances in the Veteran's service treatment records was in January 2007; he stated that he could not sleep because of the pain of his lower back.  

The Veteran  testified that he sought treatment with his private physician after he returned home and he reported the symptoms as soon as he began medical treatment at the VA in August 2008; he testified that although he reported his sleep apnea problems his VA physician told him that she wanted to take care of his back problems first.  A December 2008 VA treatment note indicates that the Veteran had severe insomnia.  The Veteran has a diagnosis of sleep apnea starting in April 2009.  In a January 2009 VA treatment note it was noted that the Veteran claimed his sleep disturbances began in May 2007 due to long shift hours.  It was noted that he was diagnosed with sleep apnea in April 2009 and was currently on Tezapam for sleep induction less than four hours.  In August 2009 the Veteran's commanding officer stated that the Veteran's health was in excellent condition prior to his deployment and once the Veteran came back he started asking the Veteran about his sleeping condition and observed the Veteran falling asleep in his office while they were in the middle of a conversation.   Also in August 2009, the Veteran's roommate from his deployment at Guantanamo Bay and his wife both stated that they witnessed the Veteran's sleeping problems during his deployment and when he came home from his deployment.

The lay statements received tend to corroborate the Veteran's assertions and testimony that he had sleep problems during service and right after he returned home.  In addition, the Veteran's VA treatment records indicate that he was seen for severe insomnia within one year of service and he was diagnosed with sleep apnea shortly after his last period of military service.  Given this evidence, and considering that no VA examination had been conducted, and no etiology opinion has otherwise been sought or obtained, the Board finds that a VA opinion addressing the etiology of sleep apnea would be helpful in resolving the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); McLendon, supra.

The Veteran asserts that he has a diagnosis of urticaria, claimed as a rash on the back, neck, and arms, due to his military service and due to medication for his service-connected disabilities.  He testified that his rash began when he was stationed at Guantanamo Bay and he did not seek treatment while he was deployed because he treated himself with over the counter medications.  He also testified that his rash occurred when he was taking medication for his back pain and although he no longer is taking the medication he still suffers from the effects.  The Veteran also testified that when he first was seen for VA medical care in August 2008 he reported his rash but his VA physician told him that she wanted to take care of his back problems first.  On the Veteran's October 2008 VA examination, it was noted that he had a rash that was raised diffusely over the posterior part of the neck and that it was compatible with dermatitis.  No medical opinion was provided because it was stated that the Veteran was not claiming this condition.  In an August 2008 VA treatment record it was stated that the Veteran had an urticarial rash.  

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since the October 2008 VA examiner did not provide a medical opinion addressing the etiology of urticaria, and there is post-examination evidence of possible urticaria, the Board finds that the Veteran should be afforded another A examination to determine the current nature and etiology of any current urticaria, claimed as a rash on the back, neck, and arms; this should include opinion on both direct and secondary service connection basis. 

Also  the Veteran testified that his allergic conjunctivitis, also claimed as dry eyes, is due to his military service.  He testified that it began at the same time as his urticaria and that he was looking at the computer 12 to 14 hours a day.  He testified that he did not seek treatment in service but he sought treatment in 2009 at the VA hospital, after he got back from his deployment.  The Veteran's service treatment records do not contain any notation, complaints, or diagnoses of allergic conjunctivitis.  On October 2008 VA examination, the Veteran's eyes were described as normal, although his VA treatment records document diagnoses of refractive error in January 2009 and November 2012.  Significantly, the Veteran's post-service treatment records indicate that he has a diagnosis of dry eyes by a private physician in October 2010. 

Given the indication that the Veteran may actually have a diagnosed eye disorder  of record since the October 2008 VA examination, the Board finds that an examination and opinion to obtain medical information addressing the nature and etiology of allergic conjunctivitis, also claimed as dry eyes, would be helpful in resolving the claim.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; McLendon, supra. 

The Veteran claims that he has a psychiatric diagnosis of either bipolar disorder or depression due to his service-connected lumbar spine disability. During the April 2010 VA examination, he had an Axis I diagnosis of bipolar disorder.  The VA examiner stated that the Veteran's neuropsychiatric condition was not caused by or a result of the Veteran's service-connected back condition nor was it due to his military service.  Her rationale was that bipolar disorder was a defined and well known psychiatric condition.  She then stated that it was a well-known fact that the Veteran's diagnosed back conditions were not known etiologies of bipolar disorder.  She then opined that the Veteran's service-connected conditions were not related, connected, or associated with bipolar disorder and that a psychiatric condition was not caused by or related to the Veteran's diagnosed back disabilities.  Since the April 2010 VA examination, the Veteran was diagnosed with depression in December 2012.  

Given the fact that the prior examiner did not explicitly address aggravation of the bipolar disorder by lumbar spine disability, and that, since the April 2010 VA examination, the Veteran has been diagnosed with an additional psychiatric disability, depression-which he has testified he believes is his real psychiatric diagnosis, the Board finds that further examination to obtain all clear findings as to all psychiatric diagnoses, and to obtain medical opinion that addresses all theories of entitlement-to include direct, presumptive, and secondary, as appropriate-is needed.  Id.

The Veteran is currently rated as 10 percent disabling for his service-connected left leg radiculopathy secondary to his service-connected muscle spasm, degenerative changes of the lumbar spine, left paracentral disc herniation at L5-S1, central disc herniation at L4-L5, minimal bulging of the annulus at L1-L2, lumbar myositis.  The Veteran was afforded a VA examination in both February 2010 and May 2013.  At the February 2010 VA examination it was noted that the Veteran had radiation to both legs with numbness more on the left.  At the Veteran's May 2013 VA examination the Veteran's radiculopathy was described to be mild in severity.  However, as the Veteran testified he had surgery in October 2014 for his service-connected lumbar spine disability.  He testified prior to his surgery his radiculopathy was worse than originally rated but since the October 2014 surgery his radiculopathy has actually improved.  

Based on these facts, the Veteran should be afforded a new VA examination to determine the current nature and severity of his left leg radiculopathy.  If possible, the VA examiner should comment on the severity of the Veteran's left leg radiculopathy prior to, and since, his October 2014 back surgery.  Id.

The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s), in particular, the increased rating claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably,  the notice(s) of examination(s)-sent to him by the pertinent VA medical facility

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As regards VA records, the record reflects that he has been treated at the San Juan VA Medical Center (VAMC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the San Juan VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, a December 2012 VA treatment note indicates that the Veteran is receiving  
Social Security Administration (SSA) benefits.  Therefore, there are outstanding records from SSA that VA has not obtained.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claims, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

 1.  Obtain any all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for his claimed sleep apnea.  

The contents of the entire claims file (paper and electronic). to include a complete copy of the REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran has or at any time pertinent to the current claim has had a diagnosis of sleep apnea.

If so, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that sleep apnea had its onset during otherwise medically related to service. 

In rendering the requested opinion, the physician should consider and discuss all in and post-service medical and other assertions, as well as the competent assertions of the Veteran and others as to onset and continuity of symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for his claimed urticaria.  

The contents of the entire claims file (paper and electronic),  to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran has or at any time pertinent to the current claim has had urticaria or other skin disability manifested by a rash on the back, neck, and arms.

If so, for each diagnosis referable to the skin the physician  should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability (a) had its onset in or is otherwise medically related to service; or, if not, (b) was caused or is aggravated (worsened beyond the natural progression) by the medication taken for any of the Veteran's service-connected disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion(s), the physician must consider and discuss all in and post-service medical and other objective assertions, as well as all lay assertions, to include competent assertions as to onset and continuity of symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA eye examination, by an appropriate physician, for his claimed allergic conjunctivitis, claimed as dry eyes.  

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran has, or at any time pertinent to the current claim has had, a diagnosis of eye disability, to include allergic conjunctivitis and/or dry eyes (even if currently resolved).

If so, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability (a) had its onset during or  is otherwise medically related to service; or, if not.; (b) was caused or is aggravated (worsened beyond normal progression) by service-connected disability(ies), or medication prescribed therefor.

In addressing the above, the physician should consider and discuss all in and post-service medical and other objective evidence and all lay assertions, to include competent assertions as to onset and continuity of symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should clearly identify all psychiatric disability(ies) diagnosed currently or at any time pertinent to the current claim, to include bipolar disorder and depression.  
 
Then, for each such disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability: (a) had its onset during service; if a psychosis, (b) was manifested to a compensable degree within the first post-service year); or (c) is otherwise medically-related to service.  

For each acquired psychiatric disability the examiner concludes is not  medically related to service, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected lumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from  aggravation.

In addressing the above, the examiner should consider and discuss all pertinent medical and other objective evidence and lay assertions, to include competent assertions as to onset and Continuity of symptoms.   

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, in a typewritten report. 

9.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of his left leg radiculopathy. 

The entire contents of the paper and electronic claims files, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of the testing results and the Veteran's documented history and assertions, the examiner should render appropriate findings clinical findings to fully describe the current severity of the Veteran's left leg radiculopathy (since his October 2014 lumbar spine surgery). Also, to the extent possible, the examiner should comment on the severity of the Veteran's left leg radiculopathy prior to his October 2014 surgery for service-connected lumbar spine disability.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

10.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably,  the notice(s) of examination(s)-sent to him by the pertinent VA medical facility

11.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

12.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the claim for increased rating, in adjudicating that claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence(to particularly include all that added to the claims file since the last adjudication) and legal authority. 

13.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 
 
The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




